13-1220
         Avillan v. Donahue




                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       9th day of June, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   JOSÉ A. CABRANES,
 8                   DEBRA ANN LIVINGSTON,
 9                         Circuit Judges.
10       _____________________________________
11
12       Anibal Avillan,
13
14                                  Plaintiff-Appellant,
15
16
17                            v.                                                13-1220
18
19
20       Patrick R. Donahue, Postmaster General,
21       United States Postal Service,
22
23                         Defendant-Appellee.
24       _____________________________________
25
26       FOR PLAINTIFF-APPELLANT:                          Anibal Avillan, pro se, Bronx, NY.
27
28       FOR DEFENDANT-APPELLEE:                           Benjamin H. Torrance and Jeffrey Kenneth Powell,
29                                                         Assistant United States Attorneys, New York, NY.
1              Appeal from a judgment of the United States District Court for the Southern District of

2    New York (Nathan, J.).

3              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment is AFFIRMED.

 5             Appellant Anibal Avillan, proceeding pro se, appeals from the district court’s order and

 6   judgment dismissing his employment discrimination action as time-barred. We assume the

 7   parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

 8   appeal.

 9             We review de novo a district court decision dismissing a complaint pursuant to Federal

10   Rule of Civil Procedure 12(b)(6). See Jaghory v. New York State Dep’t of Educ., 131 F.3d 326,

11   329 (2d Cir. 1997). To survive a motion to dismiss, the complaint must plead “enough facts to

12   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

13   570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations

14   contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

15   conclusions.” Iqbal, 556 U.S. at 678. A claim will have “facial plausibility when the plaintiff

16   pleads factual content that allows the court to draw the reasonable inference that the defendant is

17   liable for the misconduct alleged.” Id. While pro se complaints must contain sufficient factual

18   allegations to meet the plausibility standard, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

19   we look for such allegations by affording the litigant “special solicitude” and “interpreting the

20   complaint to raise the strongest claims that it suggests,” Hill v. Curcione, 657 F.3d 116, 122 (2d

21   Cir. 2011) (quotation marks and alterations omitted).

22


                                                       2
1          Upon such review, we conclude that Avillan’s appeal is without merit substantially for

2   the reasons articulated by the district court in its well-reasoned order. Avillan v. Donahue, No.

3   12-cv-3370 (S.D.N.Y. Feb. 15, 2013). We have considered all of Avillan’s additional arguments

4   and find them to be without merit.

5          For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

6                                                FOR THE COURT:
7                                                Catherine O’Hagan Wolfe, Clerk
8
9




                                                     3